 ARKANSAS GRAIN CORPORATION111ArkansasGrain CorporationandInternationalUnion of United Brewery, Flour,Cereal, SoftDrinkandDistilleryWorkers of America,AFL-CIO. Cases 26-CA-2518 and 26-CA-2596June 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 21, 1967, Trial Examiner John H.Eadie issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial-Examiner's Decision. The Trial Ex-aminer also found that the Respondent had not en-gaged in other unfair labor practices alleged in thecomplaint. Thereafter, the General Counsel filedexceptions to the Decision together with a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The complaint alleged that Respondent indepen-dently violated Section 8(a)(1) by committing vari-ous acts of interference, restraint, and coercion, andthat it violated Section 8(a)(3) and (1) by dis-criminatorily harassing an employee because of hisunion activities. The Trial Examiner found a singleindependent 8(a)(1) violation, based upon Respond-ent's having threatened employees with dischargebecause of their union activities. We agree with andadopt this finding, to which no exception is taken.However, the Trial Examiner found that the allega-tions that Respondent violated the Act in otherrespects were not substantiated by the record. Con-trary to the Trial Examiner, and in accordance withthe exceptions of the General Counsel, we find thatRespondent engaged in additional unfair labor prac-tices as set forth below:1.Interference, restraint, and coerciona.The August 121 conversation between Respond-entManager Higginbotham and employee IrwinOn August 12, 1966, shortly after Higginbothamhad learned that employee Irwin had solicited a fel-low employee to sign a union card, Higginbothamtold Irwin, "Now, Thomas, don't get yourself introuble by passing out cards out there." The TrialExaminer found that, in effect, Higginbotham hadmerely warned Irwin that the distribution of cardsin the plant during working time was againstRespondent's policy. We find nothing in the record,however, which supports the Trial Examiner's con-clusion that the prohibition against solicitation waslimited to working time. Accordingly, since Higgin-botham's warning, reasonably construed, wouldrestrain solicitation by employees on nonworkingtime as well as on working time, we find thatRespondent thereby violated Section 8(a)(1) of theAct.2b.The August 12 conversation between Higgin-botham and employee BunkerShortly after having spoken with Irwin, Higgin-botham had a conversation with Bunker. Duringthis conversation Higginbotham asked Bunker whyhe was dissatisfied and what he was trying to ac-complish by engaging in union activities. Higgin-botham also warned Bunker, "Billy, if we get aunion in here we'll have a set of rules to go by andI'llguarantee you we'll go by them. If it say twoten-minute breaks, that's what you'll get, and what-ever else the rules are." The Trial Examiner, rely-ing on Bunker's admission that the policy on breakshad been changed before the employees had en-gaged in any union activity, found that this state-ment did not constitute an unlawful threat ofreprisal.However, since it is apparent that Higgin-botham's statement was not limited merely to theCompany's policy on breaks and would ordinarilybe understood as a threat of imposition of generallymore stringent working conditions, we find thatRespondent, in this regard, violated Section 8(a)(1)of the Act. In addition we find that Respondentfurther violated Section 8(a)(1) by the interrogationof Bunker concerning his union activities.c.The August 13 conversation between Plant Su-perintendent McDonald and employee BunkerDuring the August 13 conversation between Mc-Donald and Bunker, McDonald made threats ofdischarge which the Trial Examiner found to haveviolated Section 8(a)(1). During this same conver-sation,McDonald stated, "[W]e aren't going tosign a contract. There's a million ways we can getaround signing a contract, being as small organiza-IAll dates refer to 1966 unless otherwise indicated.' SeeFinesilver Manufacturing Company,160 NLRB 1400, 1403.166 NLRB No. 18 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion as it is." In accordance with settled Board pol-icy, we findthis statement to have been an advanceannouncement that Respondent had no intention ofnegotiating in good faith or entering into acollective-bargaining agreement even if the Unionwere to be designatedby a majority,and, as such,was violative of Section 8(a)(1).32.DiscriminationThe complaint alleges that Respondent violatedSection 8(a)(3) and (1) by discriminatorily harassingemployee Edwards with reprimands because of hisunion activity.The record shows that Edwards and Bunker werethe two principal union organizers. McDonald'sknowledge of and opposition to Edwards' union ac-tivitieswere demonstrated during the August 13conversation betweenMcDonald and Bunker,when McDonald took a union card from his pocketand said, "[Edwards has] lost his job and this couldvery well lose a lot of other people's jobs.... Idon't see what's the reason you boys want a unionin here."AlthoughEdwards had not, in fact, beendischarged, he received two warnings, which arethe subject of the instant allegation, during a con-versation with McDonald on November 13. Thisconversation arose out of an incident involving astrainer, an item important for the plant's operation,which had been left out of place by one of Edwards'fellow employees. Because Edwards had workedthe last shift before the strainer was discovered tohave been left out of place, McDonald suspectedthatEdwards was responsible.McDonald at-tempted to verify his suspicion by asKing Edwards'foreman whether Edwards had left the strainer out.The foreman indicated that he did not know whohad left it out, but despite their uncertainty, Mc-Donald noted in the logbook, "Nathan Edwards lefta strainer out of the miscella line and there is no ex-cuse for this." Edwards, understandably annoyed,told his foreman that he had not left the strainer out,made a request that the logbook notation be cor-rected, and, when said request had gone unheeded,made his own notation in the logbook, "Investiga-tion before accusation, please." Rather than cor-recting his mistaken accusation of Edwards, Mc-Donald instead reprimanded Edwards for showinga lack of respect for management, indicating thatthis was his second warning. Edwards, never havingreceived an earlier warning, sought explanation asto the first.McDonald responded by referring to anincidentwhich had occurred 3 months earlier,rebuking Edwards for having taken a day off priorto ' his vacation without permission from the office.What had occurred, in actuality, was that Edwardshadobtained permission to find a replacement towork the second half of his shift, and that hisforeman had told him that he could take personaltime off as long as he found someone to work hisshift for him. Later that day Edwards decided to ob-tain a replacement for the first half of his shift aswell, and he did so. Although Edwards did not seekmanagement approval, his replacement, before Ed-wards' shift was to begin, did notify his foremanwho agreed to the arrangement.The foregoing amply establishes that thewarnings given Edwards were thinly premised andwere issued under conditions suggesting Respond-ent's disposition to retaliate against a known unionprotagonist.Thus, it does not appear that eitherwarning was preceded by effective investigation ofthe misconduct imputed to Edwards. Concerningthe earlier warning, such investigation would havedisclosed thatEdwards or his substitute hadreceived advance permission from the foreman be-fore Edwards was scheduled to work on August 12.Also significant is the absence of any reference tothis incident by any management official until 3months later.Concerning the strainer incident,reasonable investigation would have disclosed thatEdwards was not responsible and that the notationin the logbook was false. Indeed, when Edwardscalled this fact to the attention of management, nocorrection was made, thereby provoking Edwardsto make the above-described notation on the log-book himself. In our opinion the dubious nature ofthe warnings and the questionable circumstancesunder which they were issued, when considered inthe light of Respondent's opposition to employeeorganization and its knowledge of Edwards' role asa union adherent, adequately establish that thewarnings were issued as part of a campaign ofharassment against Edwards because of his unionactivities.For these reasons, we find, contrary tothe Trial Examiner, that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by issuing warningsto Edwards which could be used to support a futuredischarge.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in addition to those found by theTrial Examiner, we shall order Respondent to ceaseand desist therefrom. We shall also remedy the dis-criminatory harassment of employee Edwards byordering the Respondent to remove or strike anynotation of the warnings found to have been dis-criminatorilygiven to Edwards, so that suchwarnings may not be considered as factors givingrise to future disciplinary action against him.3See, e g.,WhitfieldPickle Co.,151 NLRB 430,436. ARKANSAS GRAIN CORPORATION113ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Arkansas Grain Corporation, Helena, Arkan-sas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threateningemployeeswithdischargebecause of their membership in or activities on be-half of the Union.(b)Threatening employees with the implementa-tion of more stringent working conditions in theevent that they choose to be represented by a labororganization.(c)Declaring the futility of collective bargaining.(d)Interrogating employees concerning theirunion activities, in a manner constituting inter-ference, restraint, or coercion, within the meaningof Section 8(a)(1).(e)Threatening employees with discipline in theevent that they engage in union solicitation, withoutspecifying that such solicitation is forbidden onlyduring working hours.(f)Discouraging union activity by discrimina-torily harassing employees with reprimands andwarnings which could lead to their discharge.(g)In any like or related manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labororganizations, to join or assist any labor organiza-tion, to bargain collectively through representativesof their own choosing, and to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection.2.Take the following affirmative action whichwe find will effectuate the policies of the Act:(a)Remove or strike any notation of thewarnings found to have been discriminatorily givento employee Edwards, so that such warnings maynot be considered as factors giving rise to any futuredisciplinary action against Edwards.(b)Post at its plant in Helena, Arkansas, copiesof the attached notice marked "Appendix."4 Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed bythe Respondent or its authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 26,inwriting,within 10 days from the date of thisOrder, what steps Respondent has taken to complyherewith.4 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT threaten our employees withdischarge because of their membership in oractivities on behalf of International Union ofUnited Brewery, Flour, Cereal, Soft Drink andDistillery Workers of America, AFL-CIO.WE WILL NOT threaten imposition of morestringent working conditions in the event thatour employees choose to be represented by alabor organization.WE WILL NOT oppose collective bargainingby announcing that we will refuse to sign a con-tract with a labor organization chosen by ouremployees to represent them for purposes ofcollective bargaining.WE WILL NOT interrogate our employeesconcerning their union activity.WE WILL NOT prohibit solicitation duringnonworking hours.WE WILL NOT harass our employees by dis-criminatorily giving them warnings and repri-mands.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form labor organizations, to joinor assist any labor organization, to bargain col-lectively through representatives of their ownchoosing, and to engage in concerted activitiesfor the purpose of collective bargaining orother mutual aid or protection.All our employees are free to become or remain,or refrain from becoming or remaining, members ofany labor organization.ARKANSAS GRAIN COR-PORATION(Employer)DatedBy-(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's Regional 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffice, 746 Federal Office Building, 167 NorthMainStreet,Memphis,Tennessee38103,Telephone 534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H. EADIE, Trial Examiner: This proceeding washeld before me in Helena, Arkansas, on December 8,1966, on the consolidated complaint of the GeneralCounsel and the answer of Arkansas Grain Corporation,herein called the Respondent.' The issue litigated waswhether the Respondent violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended. Afterthe conclusion of the hearing, the Respondent filed a briefwith the Trial Examiner.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent is an Arkansas corporation with aplace of business located at Helena, Arkansas, where itis engaged in the processing and sale of grain.During the period of 12 months preceding the date ofthe complaint herein the Respondent purchased andreceived at its Helena plant, directly from points outsidethe State of Arkansas, goods and products valued in ex-cess of $50,000. During the same period of time theRespondent processed, sold, and shipped goods andproducts valued in excess of $50,000 from its Helenaplant directly to points outside the State of Arkansas.The consolidated complaint alleges, the Respondent'sanswer admits, and the Trial Examiner finds that theRespondent is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of UnitedBrewery, Flour,Cereal,SoftDrink and DistilleryWorkers of America,AFL-CIO,herein called the Union,is a labor organiza-tionwhich admits to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESShortly after August 1, 1966, employees Billy Bunkerand Nathan Edwards met with a representative of theUnion. Thereafter, Bunker distributed union cards to em-ployees.Employee Thomas Irwin solicited employeeRobert Raymond to sign one of these cards in the plantduring working hours. Raymond reported the incident tohis foreman, Charles Warhurst, and gave him the card.Warhurst, in turn, gave the union card to Frank Mc-Donald, the plant superintendent.On August 12, Irwin had a conversation with WilliamHigginbotham, the Respondent's manager, when he went'The charge in Case 26-CA-2518 was filed on August 16, 1966.Charges in Case 26-CA-2596 were filed on November 7 and 14 andDecember 1, 1966 The consolidated complaint issued on December 1,1966.to the office in order to get his check. Higginbotham toldhim, "Now, Thomas, don't get yourself in trouble bypassing out cards out there." Irwin replied, "Mr. Higgin-botham, somebody just gave me a card to give to[Raymond], and I did."2 Shortly after this conversation,Higginbotham spoke to Bunker when the latter went tothe office to get his check. He told Bunker that he was"disappointed" in him. When Bunker asked him what hemeant, Higginbotham replied, "you know what I mean.Just don't get yourself in trouble about passing unioncards on the job." Bunker denied that he had distributedcards "on the job." Higginbotham then asked him why hewas dissatisfied and what he was trying to accomplish.Bunker complained that he was not making as muchmoney as some other employees. Higginbotham said,"Billy, if we get a union in here we'll have a set of rules togo by and I'll guarantee you will go by them. If it says twoten-minute breaks, that's what you'll get, and whateverelse the rules are." He then directed Bunker to return towork as he already had had his break for that morning.Both Higginbotham and Bunker gave substantially thesame testimony concerning their conversation. Bunkeradmitted that Higginbotham specified' distribution ofcards in the plant during working hours. Bunker also ad-mitted that in early August, and before he had engaged inany union activity, his foreman, George Wheatly, hadtold him that he was being restricted to two 10-minutebreaks a day, and that this was the reason why he becameactive on behalf of the Union.Higginbotham testified that he made the same state-ment to Irwin as he made to Bunker concerning distribu-tion of cards, but that he did not recall if he specified"work time." He testified, in substance, that he "as-sumed" that Bunker was the one who gave the card toIrwin because he believed Bunker had supported anotherunion during 1965. Higginbotham admitted that theRespondent did not have any written rule covering so-licitation or distribution of cards. He testified, "We justnever have allowed it."I do not believe or find that Higginbotham's statementsto Irwin and Bunker were violative of the Act. Higgin-botham had reliable information that Irwin had dis-tributed a union card in the plant during working time.After his conversation with Irwin, he suspected thatBunker also was involved. In effect he warned both Irwinand Bunker that distribution of cards in the plant duringworking time was against the Respondent's policy. Underthe circumstances I do not find that he was attempting tocreate the impression of surveillance of their union activi-ties as charged in the complaint. The General Counselalso contends that Higginbotham's statement concerningbreaks constituted an illegal threat of reprisal. In view ofBunker's admission that the policy on breaks had beenchanged before the employees had engaged in any unionactivity, I do not so find.Edwards was scheduled to work on August 12 from 3to 11 p.m. He received permission from his foreman, BobWendisch, to have employee Edward Morrow substitutefor him for the last 4 hours of the shift. About 2:30 p.m.on August 12 Edwards called Bunker and asked him totake the first part of the shift. Bunker agreed. About 2:45p.m. Bunker told Wendisch that Edwards had called andasked him to substitute for him for the first 4 hours, Wen-disch agreed to the arrangement. About 3:30 p.m., while2Higginbotham testified to the above conversation. Irwin did not ap-pear as a witness at the hearing. ARKANSAS GRAIN CORPORATION115Bunker was working, McDonald called over the intercomand asked for Edwards. Bunker told him that Edwardshad asked him to substitute for him, and that he hadagreed.McDonald stated that Edwards had not "got itokayed through the office" and that that was the way thatthe employees were supposed to get permission to makesubstitutions.3 Bunker replied that he had notified Wen-disch before 3 p.m. of the change and that Wendisch hadtold him that it was "all right." About an hour later Mc-Donald went to Bunker's place of work. He told Bunkerthat he and Edwards might lose their jobs for not gettingpermission for the substitution through the office.McDonald again came to Bunker's place of work dur-ing the morning of August 13. He stated that Edwardshad "lost his job"4 and that it was "sort of pending" thathe (Bunker) might also lose his. Bunker replied that he didnot understand why he should be discharged "for workingover for the boy," and stated, "I wasn't allowed to leavethe job -until I was satisfactorily relieved, in the firstplace." McDonald then took a union card from his pocketand said, "Anyway, he's lost his job and this could verywell lose a lot of other people's jobs .... I don't seewhat's the reason you boys want a union in here, and wearen't going to sign a contract. There's a million ways wecan get around signing a contract, being as small organiza-tion as it is .... I think that you boys have a good situa-tion here now. "5It is clear from McDonald's remarks that he wasthreatening Bunker and other employees with dischargebecause of their union activities. Such conduct is foundto be violative of Section 8(a)(1) of the Act.Edward Cain, a new employee, was being trained as anextractoroperator by Jerry Greene. They workedtogether on the same shift. On or about November 10during the first shift, Foreman Stephen Ragsdale hadtrouble with the strainer on the "miscella line." In orderto correct the condition, Ragsdale told Cain to removethe strainer. He neglected to tell Cain to replace it beforetheir shift changed. Morrow was the extractor operatoron the next shift and he was followed by Edwards. Thefollowing morning it was discovered that the strainer wasmissing from the line. Since Edwards had been the lastoperator before the discovery, McDonald presumed thathe was responsible and made a notation to this effect inthe logbook. When Edwards relieved Morrow that day,Morrow told him that Ragsdale had directed Cain toremove the strainer. Edwards told Wendisch that he hadnot left out the strainer and that the notation in the log-book should be corrected. Wendisch said that McDonaldhad spoken to him about the strainer and that he had toldMcDonald that he (Wendisch) did not know whether ornot he (Edwards) was the one who had removed it. Ed-wards then wrote in the logbook above McDonald's nota-tion, "Investigation before accusation, please."On November 13 Edwards was called to McDonald'soffice.Wendisch was present. Concerning his conversestionwithMcDonald, Edwards testified without con-tradiction as follows:Mr.McDonald said that what I had wrote on thechart showed disrespect to management. I told himIdidn'tmean it for disrespect. I merely meant forhim to investigate before accusing me of doingsomething. Of course, we disagreed on it. He said itshowed disrespect..He said this was my second warning and I askedhim what the first was, and he said it was for takinga day off prior to vacation without permission fromthe office. I told him I had permission for the last halfof the shift, and he said, "Well, for half a day, then..One more [warning] and you're gone."Edwards also testified that McDonald asked him whetheror not he had checked the strainer when he first came onthe shift.McDonald testified to the effect that he gave Edwardsa warning because of the strainer, telling him that he knewthat he had not left it out but that it still was his job to seethat there wasone inthe line. He also testified to the ef-fect that during the conversation he warned Edwards forthe first time about his arranging for a substitute on Au-gust 12.I do not find that the above conduct of McDonald wasviolative of the Act.McDonald testified that aboutFebruary 1966 he had posted a notice on the bulletinboard in which he stated that "strainers were to be keptin that line all the time," and that after the incident onNovember 11 he also warned both Ragsdale and Mor-row 6 It appears from the testimony of Edwards himselfthat he was called to the office because of his note on thelogbook, and that the warning about checking the strainerwas incidental thereto. It follows that Edwards was notsingled out in a specialmannerfor a warning aboutchecking the strainer. Accordingly, I do not believe orfind that the Respondent was harassing Edwards by issu-ing reprimands to him because of hisunionactivity, as al-leged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respon-dent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that itSThe undisputed evidence shows that it had been the Respondent's pol-icy for its supervisors, and not the employees involved, to make arrange-ments for substitutes when they wanted time off from work. Higgin-botham testified to the effect that the Respondent had this policy in orderto avoid overtime work.4The evidence discloses that Edwards was off on vacation at the timeof the above conversation and that he was not discharged when hereturned to work5Bunker testified to the above conversations. McDonald denied sayingthat Edwards had lost his job and showing a union card to Bunker. Hetestified that he told Bunker that Edwards could lose his job, and admittedthat, at the time of the conversation,he had in his possession the unioncard which he had obtained from Warhurst. He testified that he discussedthe Union with Bunker,telling him that he did not have "any faith" inunion negotiators,and that the Respondent had done more for him(Bunker) "than any Union had been able to do prior to that time." I creditthe above testimony of Bunker.6Morrow admitted that the notice about strainers had been posted forabout a year and that on November 11 or 12 McDonald talked to himabout checking the strainer. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and that it take certain affir-mative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.2.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, the Respondent has engaged in unfair laborpractices within themeaningof Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[RecommendedOrderomitted from publication.]